Exhibit 4.2(d) ATLAS RESOURCE PARTNERS HOLDINGS, LLC ATLAS RESOURCE FINANCE CORPORATION and the Subsidiary Guarantors named herein 9.25% SENIOR NOTES DUE 2021 THIRD SUPPLEMENTAL INDENTURE DATED AS OF JULY 23, 2015 WELLS FARGO BANK, NATIONAL ASSOCIATION, Trustee This THIRD SUPPLEMENTAL INDENTURE, dated as of July 23, 2015, is among Atlas Resource Partners Holdings, LLC (f/k/a/ Atlas Energy Holdings Operating Company, LLC), a Delaware limited liability company (“Holdings Company”), Atlas Resource Finance Corporation, a Delaware corporation (“Finance Co” and, together with Holdings Company, the “Issuers”), Atlas Resource Partners, L.P., a Delaware limited partnership (“ARP”), and each of the parties identified under the caption “Subsidiary Guarantors” on the signature page hereto (such parties, together with ARP, the “Subsidiary Guarantors”) and Wells Fargo Bank, National Association, a national banking association, as Trustee.
